Title: To Benjamin Franklin from James Bowdoin, 2 January 1771
From: Bowdoin, James
To: Franklin, Benjamin

Dear Sir
Boston January 2 1771.
I take this opportunity by my Son to express my own Pleasure, and the general Satisfaction at your appointment as Agent for the House of Representatives. The Council have recommended to their Agent Mr. Bollan to consult and cooperate with you for the best interest of the Province: which as it has distinguished itself in the great cause of American Liberty is now become the Principal Object of ministerial resentment. But it is hoped your Endeavours in concurrence with the other friends of America will dissipate the Cloud that seems ready to discharge upon it. My Son’s health being precarious I have been lately advised to let him try the Effect of a Voyage, which it is apprehended may be beneficial to him. This occasions his going to England sooner than I intended. Permit me to recommend him to your Friendship, as I also do his Uncle Mr. Stewart, who does me the favor to take him under his Care. Your Advice to him, particularly with regard to his Conduct, and the means of improvement I shall esteem a singular favor. I am with the greatest regard Dear Sir Your most Obedient and very humble Servant
James Bowdoin.
[In the margin:] My Son will deliver you a Pamphlet containing Proceedings of the Council, which you already have had in manuscript.
Dr. Benjn. Franklin
